Exhibit 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY AN ASTERIK IN
BRACKETS [*]. THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT NO. 3 TO

MATRIX COMMERCIALIZATION COLLABORATION

AGREEMENT

THIS AMENDMENT NO. 3 TO MATRIX COMMERCIALIZATION COLLABORATION AGREEMENT (this
“Amendment No. 3”) is dated as of June 25, 2013 (the “Amendment No. 3 Effective
Date”) by and between Musculoskeletal Transplant Foundation, Inc., a non-profit
corporation formed under the laws of the District of Columbia, and having a
principal place of business at 125 May Street, Suite 300, Edison, New Jersey
08837 (“MTF”), and Orthofix Holdings, Inc., a corporation organized under the
laws of the State of Delaware, and having a principal place of business at 3451
Plano Parkway, Lewisville, Texas 75056 (“Orthofix”) (each individually a “Party”
and collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, the Parties have entered into that certain Matrix Commercialization
Collaboration Agreement dated as of July 28, 2008, as amended by that certain
Amendment No. 1 to Matrix Commercialization Collaboration Agreement dated as of
December 15, 2010 and that certain Amendment No. 2 to Matrix Commercialization
Collaboration Agreement dated as of January 9, 2012 (collectively the “Original
Agreement”), pursuant to which the Parties have collaborated on the
commercialization of the Matrix I and Matrix II (capitalized terms utilized in
this Amendment No. 3 and not otherwise defined in this Amendment No. 3 to have
the respective meaning assigned and ascribed to such terms under the Original
Agreement);

WHEREAS, the Parties desire further to collaborate with respect to the
development and commercialization of an additional allogenic cancellous bone
matrix containing viable mesenchymal stem cells and/or osteoprogenitor cells and
conforming to the Matrix III Specifications (as defined herein) (hereinafter
identified as the “Matrix III”);

WHEREAS, neither Party currently makes the Matrix III commercially available and
the Parties believe that they can develop and commercialize the Matrix III more
effectively and efficiently together than on their own;

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

WHEREAS, to effectuate that collaboration, the Parties wish, subject to the
terms and conditions of the Original Agreement, as amended hereby, to (a) give
responsibility to (i) MTF to develop and improve the Matrix III and
(ii) Orthofix to develop application tools and instruments in connection with
the Matrix III and to provide specified funding to MTF for MTF’s development and
improvement of the Matrix III, and (b) share responsibility for contributing
scientific or medical personnel, technical expertise and other resources to the
development and improvement of the Matrix III, communicating findings and
discoveries to one another with respect to the Matrix III and exchanging
information related to such collaboration and (c) give exclusive responsibility,
following the Matrix III Commercialization Date (as defined herein), to (i) MTF
to Process quantities of the Matrix III using human tissue procured by MTF and
fulfill orders for the Matrix III (x) submitted to MTF by any Third Party that
places one or more orders for the Matrix III directly with MTF or (y) solicited
by Orthofix and (ii) Orthofix to market the Matrix III; and

WHEREAS, the parties acknowledge that, although the Development Agreement has
expired by its terms, the references to the Development Agreement herein and in
the Original Agreement are nevertheless intentional and shall be construed as if
the Development Agreement were still in effect;

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, the Parties agree as follows:

ARTICLE I

AMENDMENTS

A. Initial Matrix III Forecast. Section 2.2 of the Original Agreement is hereby
amended by inserting the following at the end thereof:

“Orthofix shall have submitted to MTF, not later than the thirty (30) days after
the date on which the second Matrix III Development Milestone has been achieved
and MTF has delivered to Orthofix the Matrix III Notice of Achievement with
respect thereto, a Forecast setting forth the orders that Orthofix reasonably
believes will be solicited by Orthofix during (a) the calendar quarter in which
the third Matrix III Development Milestone is achieved, which will be presented
in two (2) individual, consecutive forty-five (45) day periods and (b) the three
calendar quarters immediately succeeding (the “Initial Matrix III Forecast”).
The Initial Matrix III Forecast may be amended from time to time pursuant to the
terms of this Agreement and, as so amended, will be deemed incorporated into
each Forecast as aforesaid pertaining to the same calendar quarters.”

B. Matrix III Collaboration. The Original Agreement is hereby amended by
inserting the following new Article VI-B immediately following Article VI-A
thereof:

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

2



--------------------------------------------------------------------------------

“ARTICLE VI-B

MATRIX III DEVELOPMENT COLLABORATION

6B.1 General. MTF and Orthofix will engage in the Matrix III Development
Collaboration upon the terms and conditions set forth in this Agreement. In
furtherance of the foregoing, this Agreement will from time to time be deemed
amended as hereinafter set forth to attach, respectively, the Matrix III
Specifications, the Matrix III Release Criteria and the Matrix III Development
Plan if and to the extent determined pursuant to the provisions hereof and
subject to revision if and to the extent applicable.

6B.2 MTF Obligations. Subject to the terms and conditions of this Agreement, MTF
will, during the Matrix III Development Term, use Reasonable Commercial Efforts
to develop the Matrix III in a good scientific manner in accordance with
applicable Law and the Matrix III Development Plan so as to meet the Matrix III
Development Milestones, including, without limitation, so that the Matrix III
meets the Matrix III Specifications and conforms to and complies with applicable
Law. In addition, MTF will, during the Matrix III Development Term, provide
consulting, medical and/or other expertise within the capability of MTF, as
reasonably necessary and appropriate, in support of Orthofix’s obligations under
this ARTICLE VI-B.

6B.3 Orthofix Obligations. During the Matrix III Development Term, Orthofix will
timely disclose to MTF and provide information in Orthofix’s possession or
within its control, as reasonably necessary or appropriate, for MTF to perform
MTF’s obligations under this ARTICLE VI-B and will also provide consulting,
medical and/or other expertise within the capability of Orthofix, as reasonably
necessary and appropriate, in support of MTF’s performance of such obligations.
Orthofix will use Reasonable Commercial Efforts to develop application tools and
instruments in connection with the Matrix III, including such application tools
and instruments as may be proposed by MTF and reasonably acceptable to Orthofix,
and MTF will, during the Matrix III Development Term, provide consulting,
medical and/or other expertise, in each case within the capability of MTF, as
reasonably necessary or appropriate, in support of such activities. Orthofix
will be entitled to have a representative present from time to time during
normal business hours upon reasonable prior notice during the performance at any
Facility of MTF of MTF’s development activities under this ARTICLE VI-B to
monitor the performance of such activities, subject in all respects to all
safety and security procedures reasonably adopted by MTF and communicated to
Orthofix

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

3



--------------------------------------------------------------------------------

6B.4 Change Management Procedure. Either Party may request a change to the
Matrix III Development Plan, the Matrix III Specifications (including line
extensions) or the Matrix III Release Criteria at any time by giving a written
request to the other Party. Any change requested by MTF will describe the
requested change and explain the anticipated impact of such change on MTF’s
performance of its obligation to develop the Matrix III in accordance with this
Agreement, including the Matrix III Development Milestones; and in response to
any change requested by MTF, Orthofix will advise MTF, as promptly as
practicable, of the anticipated impact of such change on Orthofix’s performance
of its obligations hereunder. Any change requested by Orthofix will describe the
requested change and explain the anticipated impact of such change on Orthofix’s
performance of its obligations in accordance with this Agreement; and in
response to any change requested by Orthofix, MTF will advise Orthofix, as
promptly as practicable, of the anticipated impact of such change on MTF’s
performance of its obligation to develop the Matrix III in accordance with this
Agreement, including the Matrix III Development Milestones. No change to the
Matrix III Specifications, the Matrix III Development Plan or the Matrix III
Release Criteria will become effective unless and until approved by the Steering
Committee.

6B.5 Research Funding. Subject to Orthofix’s obligations hereunder to make
payments in respect of MTF’s achievement of the Matrix III Development
Milestones, each Party will pay its own costs and expenses associated with the
technical expertise, scientific personnel, facilities, equipment, materials and
other resources it provides in performing its obligations under this ARTICLE
VI-B.

6B.6 Project Managers; Progress Reports; Steering Committee. Each Party will
appoint and maintain during the Matrix III Development Term a project manager
who will be primarily responsible to the other Party for all communications
relating to the performance of the appointing Party’s obligations under this
ARTICLE VI-B (“Matrix III Project Manager”). At each meeting of the Steering
Committee during the Matrix III Development Term, each Party will provide the
other Party a report on the performance of its obligations under this ARTICLE
VI-B so as to enable the Steering Committee to evaluate the progress of the
Matrix III Collaboration and the work performed in relation to the Matrix III
Development Plan. Each Party will provide to the Steering Committee such other
information as may be reasonably requested by the Steering Committee relating to
the progress of the Matrix III Collaboration in accordance with the Matrix III
Development Plan. In addition to its authority set forth under Section 3.3
hereof, the Steering Committee is authorized to take the following action:
(i) review and evaluate data and progress of the activities under the Matrix III
Development Plan; (ii) subject to the terms and provisions of this Agreement,
resolve any issues and questions that may arise with respect to the Matrix III
Development Plan or the Matrix III Collaboration; (iii) ensure open

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

4



--------------------------------------------------------------------------------

communication between the Parties as related to the Matrix III Collaboration and
as provided under this Agreement; (iv) determine the initial Matrix III
Specifications (based on MTF’s proposal with respect thereto) and approve any
changes thereto (including any line extensions), and determine the initial
Matrix III Development Plan and the initial Matrix III Release Criteria, and
approve any changes thereto, in accordance with the change management procedures
set forth in Section 6B.4 of this Agreement; and (v) manage and supervise the
activities of the Parties under the Matrix III Development Plan and the Matrix
III Collaboration.

6B.7 Milestone Payments. Orthofix will make the following one-time,
non-refundable payments to MTF upon the completion of the applicable milestones
described below (each a “Matrix III Development Milestone” and, collectively the
“Matrix III Development Milestones”) as confirmed by Orthofix pursuant to the
procedures set forth in Section 6B.8. The payment amount for each Matrix III
Development Milestone is paid only once.

 

Development Milestones


No.

  

Description

   Payment
Amount 1   

Execution of Amendment No. 3 by MTF and Orthofix

   $500,000 2   

Determination of the initial Matrix III Specifications by the Steering Committee
or otherwise pursuant to ARTICLE XIX and delivery of the Matrix III Pre-Clinical
Data Package that confirms that the Matrix III meets the Matrix III
Specifications.

   $250,000 3   

Creation by MTF of an inventory of a commercially-saleable quantity of the
Matrix III that is sufficient to satisfy fifty percent (50%) of Orthofix’s
requirements for the Matrix III as set forth in the initial forty-five (45) day
forecast reflected in the Initial Matrix III Forecast, as may be amended
pursuant to the terms of this Agreement; and MTF’s demonstration that its work
in process supports the ongoing release by MTF, on a daily basis, of sufficient
commercially-saleable quantities of the Matrix III to satisfy Orthofix’s daily
requirements of the remaining fifty percent (50%) of Orthofix’s requirements for
the Matrix III as set forth in the initial forty-five (45) day forecast
reflected in the Initial Matrix III Forecast, as may be amended pursuant to the
terms of this Agreement.

   $150,000

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

5



--------------------------------------------------------------------------------

6B.8 Matrix III Milestone Determination Procedures.

(a) Payment Obligations. MTF will, in each case, provide to Orthofix written
notice (the “Matrix III Notice of Achievement”) in the event it has achieved a
Matrix III Development Milestone (other than the first Matrix III Development
Milestone, which shall be deemed achieved upon execution and delivery of
Amendment No. 3 by both Parties; and it being acknowledged and agreed that the
Matrix III Notice of Achievement with respect to the third Matrix III
Development Milestone may not be provided unless and until MTF has achieved the
second Matrix III Development Milestone and provided to Orthofix the Matrix III
Notice of Achievement with respect thereto). Subject to the foregoing, as soon
as reasonably practicable following the date of the Matrix III Notice of
Achievement of each Matrix III Development Milestone and in any event within ten
(10) business days after the date of the Matrix III Notice of Achievement of any
such Matrix III Development Milestone, Orthofix will pay to MTF the applicable
payment amount for such Matrix III Development Milestone set forth in
Section 6B.7; provided, however, that each such payment shall be subject to
Orthofix’s confirmation, as hereinafter set forth, that the Matrix III
Development Milestone covered by such Matrix III Notice of Achievement has been
achieved and in no event will Orthofix be liable for, and MTF will not be
entitled to, the applicable payment amount for any Matrix III Development
Milestone that is not achieved.

(b) Standards for Confirmation. Orthofix shall have the right to withhold
payment due in respect of a Matrix III Notice of Achievement covering the second
Matrix III Development Milestone solely in the event that (i) MTF has not
provided a Notice of Achievement with respect thereto, or (ii) the initial
Matrix III Specifications have not been determined by the Steering Committee or
otherwise pursuant to ARTICLE XIX, or (iii) the data contained in the Matrix III
Pre-Clinical Data Package fails reasonably to indicate that the Matrix III meets
the Matrix III Specifications. Orthofix shall have the right to withhold payment
due in respect of a Matrix III Notice of Achievement covering the third Matrix
III Development Milestone solely in the event that (i) MTF has not provided a
Notice of Achievement with respect thereto or with respect to the second Matrix
III Development Milestone, or (ii) the results of a physical inventory of the
Matrix III and inspection of MTF’s books and records related to the production
of the Matrix III fail reasonably to demonstrate the existence of the required
amount of inventory and work in process and the capacity to support ongoing
release of the Matrix III.

(c) Dispute Resolution. If Orthofix disagrees with MTF’s claim regarding the
achievement of a Matrix III Development Milestone as set forth in a Matrix III
Notice of Achievement, then Orthofix will refer the dispute to the Steering
Committee as promptly as practicable and, in any event, prior to the date on
which payment relating thereto is due, and will provide the Steering

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

6



--------------------------------------------------------------------------------

Committee with an explanation of the basis for Orthofix’s determination that the
applicable Matrix III Development Milestone was not achieved on the date claimed
by MTF. The Steering Committee will meet as promptly as practicable to resolve
the dispute. If the Steering Committee has not resolved the dispute within ten
(10) business days after referral of the dispute by Orthofix, the dispute will
be resolved in accordance with ARTICLE XIX. In the event of any determination by
the Steering Committee or pursuant to ARTICLE XIX that a Matrix III Development
Milestone has not been achieved as set forth in a Matrix III Notice of
Achievement, MTF shall thereafter deliver to Orthofix a new Matrix III Notice of
Achievement in the event it has achieved such Development Milestone.”

C. Representations and Warranties of MTF. The first paragraph of Article VIII of
the Original Agreement is hereby deleted in its entirety, and the following is
inserted in lieu thereof:

“Except for the representations and warranties in Section 8.7(a),
Section 8.7(b), Section 8.7(c) and Section 8.8, each of which will be given for
the entire Term, MTF hereby represents and warrants to Orthofix as of the
Effective Date, and again as of the Amendment No. 2 Effective Date and again as
of the Amendment No. 3 Effective Date, as follows:”

D. Representations and Warranties of Orthofix. The first paragraph of Article IX
of the Original Agreement is hereby deleted in its entirety, and the following
is inserted in lieu thereof:

“Orthofix hereby represents and warrants to MTF as of the Effective Date, and
again as of the Amendment No. 2 Effective Date and again as of the Amendment
No. 3 Effective Date, as follows:”

E. Specifications. Section 10.1 of the Original Agreement is hereby amended by
inserting the following after the second sentence thereof:

“The Matrix III Specifications and the Matrix III Release Criteria shall be
added to Exhibits C and D, respectively, upon approval by the Steering
Committee, and each of the foregoing may be subsequently amended in accordance
with Section 6B.4 (if prior to the Matrix III Commercialization Date) or in
accordance with Section 10.4 (in all other cases).”

F. Infringement Claims. (i) Section 14.1 of the Original Agreement is hereby
amended by deleting Sub-paragraph (i) thereunder and inserting the following in
lieu thereof:

“(i) the provisions of clause (d) immediately preceding shall not extend to, and
Orthofix shall have no obligations to MTF under clause (d) immediately preceding
with respect to, any Matrix II Infringement Claim or any Matrix III Infringement
Claim; and”

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

7



--------------------------------------------------------------------------------

(ii) Section 14.2 of the Original Agreement is hereby amended by deleting “and”
immediately before clause (d) and inserting the following at the end thereof
immediately prior to the period:

“and (e) any Matrix III Infringement Claim; provided, however, that (i) in the
event of a Matrix III Infringement Claim or a reasonable determination by MTF
that a Matrix III Infringement Claim is likely to be initiated, MTF will have
the right to direct Orthofix, by written notice, to cease marketing the Matrix
III during the period beginning upon Orthofix’s receipt of such notice and
continuing until Orthofix’s receipt of written notice from MTF that the Matrix
III Infringement Claim has been satisfactorily resolved in MTF’s reasonable
determination or is no longer expected to be initiated (the “Matrix III
Cessation Period”), and MTF will have no obligation to indemnify or hold
harmless Orthofix or any other Person otherwise indemnified hereunder from or
against any Damages attributable to any development or marketing of the Matrix
III during the Matrix III Cessation Period”

G. Notices. The addresses for notices to Orthofix are hereby deleted from
Section 20.8 of the Original Agreement in their entirety, and the following is
inserted in lieu thereof:

“If to Orthofix:

Orthofix Holdings, Inc. (c/o Orthofix International N.V.)

3451 Plano Parkway

Lewisville, TX 75056

Attention: Chief Executive Officer and General Counsel

Facsimile No.: (440) 445-0504

Hogan Lovells US LLP

7930 Jones Branch Drive

Ninth Floor

McLean, VA 22102

Attention: Cullen G. Taylor

Facsimile No.: (703) 610-6200”

H. Definitions. (a) Addendum 1 of the Original Agreement is hereby amended by
inserting the following definitions in appropriate alphabetical sequence,
respectively:

“Amendment No. 3” means that certain Amendment No. 3 to Matrix Commercialization
Collaboration Agreement dated June 25, 2013 entered into by the Parties.

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

8



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” has the meaning set forth in Amendment No. 3.

“Initial Matrix III Forecast” has the meaning set forth in Section 2.2.

“Matrix III” has the meaning set forth in the Recitals.

“Matrix III Cessation Period” has the meaning set forth in Section 14.2.

“Matrix III Commercialization Date” means the date of completion of the last
Matrix III Development Milestone pursuant to the Matrix III Development Plan.

“Matrix III Development Collaboration” means the development of the Matrix III
undertaken by the Parties pursuant to the terms and conditions of ARTICLE VI-B
of this Agreement.

“Matrix III Development Milestones” has the meaning set forth in Section 6B.7.

“Matrix III Development Plan” means the plan for development of the Matrix III
initially determined by the Steering Committee, as subsequently amended from
time to time in accordance with the procedures set forth in this Agreement.

“Matrix III Development Term” means the period commencing on June 25, 2013 and
continuing until the completion of the last Matrix III Development Milestone.

“Matrix III Infringement Claim” means any Third Party claim that the
exploitation of the Matrix III Subject Intellectual Property in the development,
Processing, supply or distribution under this Agreement and for purposes of the
Collaboration of the Matrix III in accordance with the Matrix III Specifications
violates the intellectual property rights of a Third Party and/or infringes the
valid claim of an existing Patent of a Third Party; it being understood that a
Third Party Claim regarding the development, Processing, supply or distribution
of the Matrix III independent of the Collaboration shall not be within the
definition of Matrix III Infringement Claim.

“Matrix III Notice of Achievement” has the meaning set forth in Section 6B.8(a).

“Matrix III Pre-Clinical Data Package” means the following data, to be obtained
in accordance with criteria determined by the Steering Committee consistent with
this Agreement, of completed Matrix III after thawing as it would be used in
clinical practice:

[*]

“Matrix III Project Manager” has the meaning set forth in Section 6B.6.

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

9



--------------------------------------------------------------------------------

“Matrix III Release Criteria” means the procedures and release criteria for
verification that each Lot of the Matrix III complies with the Matrix III
Specifications to be determined initially by the Steering Committee and set
forth in Exhibit D attached hereto, as subsequently amended from time to time in
accordance with the procedures set forth in this Agreement.

“Matrix III Specifications” means the specifications for the Matrix III to be
initially determined by the Steering Committee (based on MTF’s proposal with
respect thereto) and set forth in Exhibit C attached hereto, as subsequently
amended from time to time in accordance with the procedures set forth in this
Agreement.

“Matrix III Subject Intellectual Property” means any intellectual property
exploited, in any manner, directly or indirectly, in whole or in part, in
connection with the Matrix III and not also exploited in any manner, directly or
indirectly, in whole or in part, in connection with the Matrix I or Matrix II.

“Third Phase Developed Technology” means (a) all Technology, Inventions and
Know-How arising during the Matrix III Development Term under or in connection
with the activities of the Parties pursuant to the Matrix III Development Plan
under ARTICLE VI-B hereof, and all Improvements after the beginning of the
Matrix III Development Term and during the remainder of the Term with respect
thereto, including, without limitation, all Patents relating to the foregoing,
and (b) all Improvements to the First Phase Developed Technology and the Second
Phase Developed Technology made after the beginning of the Matrix III
Development Term and during the remainder of the Term, including, without
limitation, all Patents relating to the foregoing.

(i) Addendum 1 of the Original Agreement is further amended by deleting the
definitions of “Collaboration”, “Developed Technology”, “Existing MTF
Technology”, “Existing Orthofix Technology”, “Matrix”, “Minimum Service Fee” and
“Second Phase Developed Technology” and inserting the following in lieu thereof,
respectively:

“Collaboration” means the Processing and Commercialization of the Matrix
pursuant to the terms and conditions of this Agreement, and except for purposes
of Section 2.7, the Matrix II Development Collaboration and the Matrix III
Development Collaboration.

“Developed Technology” means the First Phase Developed Technology, the Second
Phase Developed Technology and the Third Phase Developed Technology.

“Existing MTF Technology” means (a) for all purposes of this Agreement other
than Section 7.1(a)(ii), such Technology, Inventions and Know-How Controlled by
MTF (x) in existence as of the date of this Agreement (including, without
limitation, all Patents), in each case solely insofar as necessary or useful for
making, using, selling, offering to sell and importing the Matrix and (y) in
existence as of the beginning of the Matrix III Development

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

10



--------------------------------------------------------------------------------

Term (including, without limitation, all Patents, but excluding First Phase
Developed Technology and the Second Phase Developed Technology), in each case
solely insofar as necessary or useful for making, using, selling, offering to
sell and importing the Matrix, and (b) solely for purposes of
Section 7.1(a)(ii), such Technology, Inventions and Know-How Controlled by MTF
(x) in existence as of the Effective Date (including, without limitation, all
Patents), in each case solely insofar as necessary for making, using, selling,
offering to sell and importing the Matrix and (y) in existence as of the
beginning of the Matrix III Development Term (including, without limitation, all
Patents, but excluding First Phase Developed Technology and Second Phase
Developed Technology), in each case solely insofar as necessary for making,
using, selling, offering to sell and importing the Matrix.

“Existing Orthofix Technology” means (a) for all purposes of this Agreement
other than Section 7.1(b)(ii), such Technology, Inventions and Know-How
Controlled by Orthofix (x) in existence as of the date of this Agreement
(including, without limitation, all Patents), in each case solely insofar as
necessary or useful for making, using, selling, offering to sell and importing
the Matrix and (y) in existence as of the beginning of the Matrix III
Development Term (including, without limitation, all Patents, but excluding
First Phase Developed Technology and the Second Phase Developed Technology), in
each case solely insofar as necessary or useful for making, using, selling,
offering to sell and importing the Matrix, and (b) solely for purposes of
Section 7.1(b)(ii), such Technology, Inventions and Know-How Controlled by
Orthofix (x) in existence as of the Effective Date (including, without
limitation, all Patents), in each case solely insofar as necessary for making,
using, selling, offering to sell and importing the Matrix and (y) in existence
as of the beginning of the Matrix III Development Term (including, without
limitation, all Patents, but excluding First Phase Developed Technology and
Second Phase Developed Technology), in each case solely insofar as necessary for
making, using, selling, offering to sell and importing the Matrix.

“Matrix” means the Matrix I, the Matrix II and the Matrix III, and each of them;
provided, however, that, prior to the Matrix II Commercialization Date, each
reference to “Matrix” under ARTICLES II (except for Section 2.9), IV, V, X and
XII, and under Section 7.3, the proviso under Section 17.1 and under
Section 17.3 means the Matrix I; and provided further, that, prior to the Matrix
III Commercialization Date, each reference to “Matrix” under ARTICLES II (except
for Section 2.9), IV, V, X and XII, and under Section 7.3, the proviso under
Section 17.1 and under Section 17.3 means the Matrix I and the Matrix II.

“Minimum Service Fee” means $[*]per cc of the Matrix I, $[*] per cc of the
Matrix II and $[*] per cc of the Matrix III.

“Release Criteria” means the Matrix I Release Criteria, the Matrix II Release
Criteria and the Matrix III Release Criteria, as the case may be; provided,
however, that, prior to the Matrix II Commercialization Date, each reference to
“Release Criteria” under ARTICLE X means the Matrix I Release Criteria; and
provided further, that prior to the Matrix III Commercialization Date, each
reference to “Release Criteria” under ARTICLE X means the Matrix I Release
Criteria and the Matrix II Release Criteria.

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

11



--------------------------------------------------------------------------------

“Second Phase Developed Technology” means (a) all Technology, Inventions and
Know-How arising during the Matrix II Development Term under or in connection
with the activities of the Parties pursuant to the Matrix II Development Plan
under ARTICLE VI-A hereof, and all Improvements after the beginning of the
Matrix II Development Term and prior to the beginning of the Matrix III
Development Term with respect thereto, including, without limitation, all
Patents relating to the foregoing, and (b) all Improvements to the First Phase
Developed Technology made after the beginning of the Matrix II Development Term
and prior to the beginning of the Matrix III Development Term, including,
without limitation, all Patents relating to the foregoing.

“Specifications” means the Matrix I Specifications, the Matrix II Specifications
and the Matrix III Specifications, as the case may be; provided, however, that,
prior to the Matrix II Commercialization Date, each reference to
“Specifications” under ARTICLE X means Matrix I Specifications; and provided
further, that prior to the Matrix III Commercialization Date, each reference to
“Specifications” under ARTICLE X means the Matrix I Specifications and the
Matrix II Specifications.

(ii) Addendum 1 of the Original Agreement is further amended by adding the
phrase “development of the Matrix III and the” immediately following the phrase
“development of the Matrix II” contained under the definition of “Reasonable
Commercial Efforts”.

ARTICLE II

MISCELLANEOUS

A. The Parties each hereby acknowledge and agree that, by entering into this
Amendment No. 3, they have satisfied any obligations under Section 6.2 of the
Original Agreement with respect to the Matrix III as a Product Concept
thereunder. In addition, and without limiting any provision of Article IX of the
Original Agreement, as amended hereby, Orthofix hereby represents, warrants and
confirms to MTF that it has complied with the provisions of the NuVasive License
(as defined in the Original Agreement), including, without limitation,
Section 3.2 thereof, with respect to this Amendment\

B. Except as amended hereby, the Original Agreement shall remain in full force
and effect.

C. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original, and all of which taken together will constitute one and the
same instrument.

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

MUSCULOSKELETAL TRANSPLANT
        FOUNDATION, INC.         ORTHOFIX HOLDINGS, INC. By   /s/ Bruce Stroever
        By   

/s/ Michael Finegan

 

 

[*] Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

13